Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Christopher Schardon on 2/16/2021. 
The application has been amended as follows: 
Claim 6.  (Currently amended) A seed of hybrid corn variety CH101192, produced by crossing a first plant of variety CV740325 with a second plant of variety CV451370, further comprising a transgene, wherein said transgene is introduced by backcrossing or genetic transformation into said variety CV740325, said variety CV451370, or both varieties CV740325 and CV451370, and wherein representative seeds of said varieties CV740325 and CV451370 are deposited under ATCC Accession Nos. PTA-124490 and PTA-126183, respectively.

In summary, claim 6 is amended to be an independent claim, applicant filed additional fee on 3/3/2021. 
Claims 1-20 are allowed. 

Reasons for allowance: 
The amendments of claims on 1/20/2021 by applicant overcame all the previous objections and rejections by the examiner.  The minor amendments by examiner to put the application for allowance are authorized by applicant representative on 2/16/2021 during the telephone interview.  
The Specification and claims are amended on 1/20/2021 to recite the deposit information.  
Instant variety CH101192 has no prior art.  
The terminal disclaimer against co-pending application 16459702 was filed and approved on 2/12/2021.  
In addition, in view of co-pending application 16459702, variety CV451370 (the second parent of instant variety CH1011192), was disclosed and allowed on 1/13/2021.  Thus, the information of both parents of instant CH101192 is satisfactory. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662